DETAILED ACTION
This Office Action is in response to IDS filed on February 10, 2021.
Examiner Comment
IDS filed on 2/10/2021 indicated reference Akai et al. (US Patent 5,638,507) as the closest prior art. Reference Akai et al. (US Patent 5,638,507) was already made of record by this prosecution and was relied upon on in previous rejections. However, the applicant has made amendments to overcome the rejection previously made using Akai. Akai does not teach or fairly suggest the CPU of the control system controller enables a control data collection flag to permit transfer of the control data to the standby system controller and clears the control data collection flag to stop additional control data collection for transfer to the standby system controller, wherein, in response to clearing the control data collection flag, a data transmission, as recited in independent claim 1.
With regards to claim 1, the closest prior art reference of record, Akai et al. (US Patent 5,638,507), discloses a control data targeting a program calculation and a process input/output by a CPU of the control system controller is stored in a control data memory of the control system controller, wherein an address in the control data memory and the control data in the control data memory which are accessed by the CPU of the control system controller performs a program calculation are transmitted to the standby system controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472